DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vanes positioned along a radial line must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. 55, Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claims 1-10, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2012/0220205), Yilmaz (2008/0014845), and Zimmer (5,921,856).
Regarding Claim 1, Wu teaches A conditioning head (Fig. 4, [0001]) comprising:
a substrate (Ref. 402, Fig. 4, [0017 & 0026]) comprising a substrate surface (Ref. 104, Fig. 1, [0018]); 
at least one vane (Fig. 4, [0030], [0026], Ref. 408,406,&404, note Wu teaches the concept of the vanes as seen in figure 4), wherein the at least one vane comprises a non-planar abrasive region (Fig. 4, [0026]) raised relative to the substrate surface (Fig. 4)
Wu teaches a set of micro protrusions that can be of different sizes ([0019]) and arranged into vanes ([0025-0026]), but fails to explicitly teach wherein the at least one vane comprises of an edge shaving region, a point cutting region, and a ratio of the surface area of the edge shaving region to the point cutting region is at least approximately 2: approximately 1.  Yilmaz teaches a conditioning head with a substrate and substrate surface and can be considered analogous art because it is within the same field of endeavor. Yilmaz further the shape of the vanes and wherein the at least one vane comprises:
an edge shaving region (Fig. 4D labeled below); and 
a point cutting region (Fig. 4D labeled below, note the point cutting region has been interpreted as what makes up the vanes via protrusions, as shown in Wu); 
and wherein a ratio of a surface area of the edge shaving region to the point
cutting region is at least approximately 2: approximately 1 (Fig. 4D labeled below).  
Yilmaz teaches a benefit thereof by “enhancing clearing of polishing by products to enable a more uniform grooving depth and conditioning regime on the polishing surface” [0041].  Therefore it would have been obvious to modify the vane micro protrusions, as taught by Wu, with an edge shaving region and point cutting region, as taught by Yilmaz, to have a more uniform grooving depth and enhancing the overall polishing process. 
While Yilmaz teaches the overall shape of the vanes, an embodiment of Wu further teaches the protrusions to have a size between 1 micron and 2000 microns ([0019], the large range of size can accommodate the necessary ratio and size required by the claim).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heights of the protrusions of the edge shaving region having a roughness of less than 10 microns and the point cutting region having a roughness from about 5 microns to about 250 microns relative to a mean height of the edge shaving region (note if the mean height of edge shaving region is 8 microns the point cutting region can be anywhere from 13 microns to 250 microns tall).  

    PNG
    media_image1.png
    325
    804
    media_image1.png
    Greyscale


Regarding Claim 2, Wu in view of Yilmez teaches the limitations of claim 1, as described above, and Wu further teaches wherein the edge shaving region is coated with a CVD diamond layer ([0032]).  

Regarding Claim 3, Wu in view of Yilmez teaches the limitations of claim 1, as described above, and Wu further teaches wherein the point cutting region is positioned greater than 50% along a straight radial line starting from a central axis and ending at a peripheral edge of the conditioning head (note based on the labeled figure below the point cutting region is positioned greater than 50% along the radius labeled).  

    PNG
    media_image2.png
    667
    665
    media_image2.png
    Greyscale


Regarding Claim 4, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, and Wu further teaches wherein the point cutting region is positioned greater than 90% along a radial line starting from a central axis and ending at a peripheral edge of the conditioning head (note based on the labeled figure above the point cutting region is positioned greater than 90% along the radius labeled).  

Regarding Claim 5, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, and Wu further teaches wherein the point cutting region comprises one or more protrusions comprising CVD diamond coated diamond grit (note Wu teaches that the protrusions are sprayed with a CVD diamond grit to create an abrasive surface and to  control the conditioning rate [0015] and [0032]).   

Regarding Claim 6, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, and Yilmaz further teaches a polycrystalline diamond layer (“conditioning surface 315 comprises a polycrystalline diamond coating or layer having structures 350 formed therein and extending therefrom” [0037]), the average grain size of the polycrystalline diamond on the point cutting region being greater than the average grain size of the polycrystalline diamond layer on the edge shaving region (Fig. 4D labeled above shows that the point cutting region has an increasing grain size with the largest grains on the point cutting region.  Therefore, the point cutting region will have a greater average grain size than the edge shaving region.).17   

Regarding Claim 7, Wu in view of Yilmaz teaches the limitations of claim 6, as described above, and Yilmaz further teaches wherein the cutting point region is adjacent catalytic seeds (note polycrystalline diamond protrusions (350) are considered “catalytic seeds”) disposed upon the substrate (Ref. 320, Fig. 4D).  

Regarding Claim 8, Wu in view of Yilmaz teaches the limitations of claim 6, as described above, and Yilmaz further teaches wherein the catalytic seeds comprise diamond, silicon, iron, cobalt, nickel and/or alumina (Ref. 350, [0037]).  

Regarding Claim 9, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, and Yilmaz further teaches wherein the one or more protrusions extend between 5 and 250 micron from the mean height of the edge shaving region (Ref. 350, Fig. 4D, [0044 & 0046], note the height of each protrusion is approx 170 micromenters with a deviation of 30 micrometers therefore the protrusions will extend 30 micrometers above the height and is between 5 and 250 micrometers).  

Regarding Claim 10, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, and Yilmaz further teaches wherein the one or more protrusions extend between 10 and 50 micron from the mean height of the edge shaving region (Ref. 350, Fig. 4D, [0044 & 0046], note the height of each protrusion is approx 170 micromenters with a deviation of 30 micrometers therefore the protrusions will extend 30 micrometers above the height and is between 10 and 50 micrometers). 

Regarding Claim 13, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, and Yilmaz further teaches wherein the point cutting region comprising one or more isolated or clusters of protrusions (Fig. 4D labeled below).  

    PNG
    media_image1.png
    325
    804
    media_image1.png
    Greyscale


Regarding Claim 16, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, and Wu further teaches wherein the raised non-planar abrasive region (Ref. 402, Fig. 4, note conditioning head shown has raised areas on the abrasive regions) or Res comprises at least four radially extending vanes (Fig. 4, [0026], note more than 4 radially extending vanes are shown in figure 4) and between one and fifty protrusions (Ref. 404, 406, 408, Fig. 4, [0026]), wherein each vane comprises between zero and five protrusions and said protrusion(s) are positioned greater than 70% along a radial line (Ref. 410, [0026], Fig. 4, note 3 protrusions (404, 406, and 408) are disposed along the radial line and are positioned on more than 70% of the line) starting at the central axis and ending at the peripheral edge of the conditioning head (Fig. 4, note based on the labeled figure below the point cutting region is positioned greater than 50% along the radius labeled).  

    PNG
    media_image2.png
    667
    665
    media_image2.png
    Greyscale


Regarding Claim 17, Wu teaches a chemical mechanical processing (CMP) conditioning head (Fig. 4, [0001]) comprising:
a substrate (Ref. 402, Fig. 4, [0017 & 0026]) comprising a substrate surface (Ref. 104, Fig. 1, [0018]); 
at least one vane (Fig. 4, [0030], [0026], Ref. 408,406,&404, note Wu teaches the concept of the protrusions forming vanes as seen in figure 4), wherein the at least one vane comprises a non-planar abrasive region (Fig. 4, [0026]) raised relative to the substrate surface (Fig. 4)
Wu fails to explicitly teach wherein the at least one vane comprises of an edge shaving region, a point cutting region, a ratio of the surface area of the edge shaving region to the point cutting region is at least approximately 2: approximately 1, and wherein the point cutting region comprises extending no more than 250 microns from a mean height of the edge.  Yilmaz teaches a conditioning head with a substrate and substrate surface and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to polish a substrate. 
Yilmaz further teaches wherein the at least one vane comprises:
an edge shaving region (Fig. 4D labeled below); and 
a point cutting region (Fig. 4D labeled below); 
and wherein a ratio of a surface area of the edge shaving region to the point
cutting region is at least approximately 2: approximately 1 (Fig. 4D labeled below); 
and wherein the point cutting region comprises one or more protrusions (Ref. 450, Fig. 4D) extend between 5 and 250 microns (note height of each protrusion (350) is approx. 170 micrometers with a deviation of +- 30 micrometers therefore the mean height cannot be greater than 250 micrometers) from a mean height of the edge shaving region [0023].   
Yilmaz further a benefit thereof by “enhancing clearing of polishing by products to enable a more uniform grooving depth and conditioning regime on the polishing surface” [0041].  Therefore it would have been obvious to modify the substrate surface and vane, as taught by Wu, with an edge shaving region and point cutting region, as taught by Yilmaz, to have a more uniform grooving depth and enhancing the overall polishing process. 

    PNG
    media_image1.png
    325
    804
    media_image1.png
    Greyscale


Regarding Claim 18, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, and Wu further teaches wherein the at least one vane comprises one or more discrete raised non-planar abrasive segments (Fig. 4, [0026], Ref. 404, 406, and 408), and wherein the one or more segments comprises at least one of concentric circles, broken concentric circles, spirals, broken spirals segments, linear segments, broken linear segments, curved segments, or broken curved segments (Fig. 4).  

Regarding Claim 19, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, and Yilmaz further teaches wherein the point cutting region is distributed across one or more of the segments (Fig. 4D, note point cutting region are disposed upon more than one of the segments to help create the protrusions for the vanes).   


    PNG
    media_image3.png
    667
    663
    media_image3.png
    Greyscale


Regarding Claim 20, Wu in view of Yilmaz further teaches the limitations of claim 1, as described above, and Wu further teaches wherein the point cutting region is distributed across less than 60% of the segments (Fig 4 labeled above, note point cutting region is less than 60% of each segment).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yilmaz as applied to claims 1-6, 9, 10, 13, and 16-19 above, and further in view of Sultz (2005/0025973).
Regarding Claim 11, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, but fails to teach one or more protrusions that are rounded or convex.  Sultz teaches a CMP conditioning head with CVD diamond coated composites disposed on a substrate and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to uniformly polish a substrate.  Sultz further teaches wherein the one or more protrusions are rounded or convex (Ref. 28, Fig. 3, [0100]).  Figure 3, as taught by Shultz, shows protrusions that are rounded or convex that are used to effectively remove layers of a substrate while having a low conditioning head wear rate [0009].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the point cutting region, as taught by Yilmaz, with the rounded or convex protrusions, as taught by Sultz, to achieve better layer removal while having low pad wear.  

Regarding Claim 12, Wu in view of Yilmaz teaches the limitations of claim 1, as described above, but fails to teach wherein the one or more protrusions are non-geometric.  Sultz teaches a CMP conditioning head with CVD diamond coated composites disposed on a substrate and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to uniformly polish a substrate.  Sultz further teaches wherein the one or more protrusions are non-geometric (Fig. 9D, Ref. 28).  Figure 9D, as taught by Shultz, shows protrusions that are non-geometric and are used to effectively remove layers of a substrate while having a low conditioning head wear rate [0009].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the point cutting region, as taught by Yilmaz, with the non-geometric protrusions, as taught by Sultz, to achieve better layer removal while having low pad wear.  

Claims 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yilmaz as applied to claims  above, and further in view of Shen (2015/0044950).
Regarding Claim 14, Wu in view of Yilmaz further teaches the limitations of claim 1, as described above, but fails to teach wherein the ratio of the surface area of the edge shaving region to the point cutting region is at least 100:1.  Shen teaches a conditioning pad with vanes and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to polish and remove layers of a wafer or substrate.  Shen further teaches wherein the ratio of the surface area of the edge shaving region to the point cutting region is at least 100:1 (Fig. 2, [0036]).  The instant application shows examples of the vane structure in figures 11.  By replacing the vane structure, as taught by Wu as modified, with the vane structure, as show in in figure 2 by Shen, the ratio between the edge shaving region and point cutting region is at least 100:1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vane structure, as taught by Wu as modified, with the vane structure, as taught by Shen, to perform the same function of efficiently removing layers of a substrate.

Regarding Claim 15, Wu in view of Yilmaz further teaches the limitations of claim 1, as described above, but fails to teach wherein the ratio of the surface area of the edge shaving region to the point cutting region is at least 200:1.  Shen teaches a conditioning pad with vanes and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to polish and remove layers of a wafer or substrate.  Shen further teaches wherein the ratio of the surface area of the edge shaving region to the point cutting region is at least 200:1 (Fig. 2, [0036]).  The instant application shows examples of the vane structure in figures 11.  By replacing the vane structure, as taught by Wu as modified, with the vane structure, as show in in figure 2 by Shen, the ratio between the edge shaving region and point cutting region is at least 100:1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vane structure, as taught by Wu as modified, with the vane structure, as taught by Shen, to perform the same function of efficiently removing layers of a substrate.

Response to Arguments
Applicant’s amendments to the specifications to overcome the drawing objections are acknowledge.  Examiner maintains the drawing objections because a radial line is not shown or pointed out in the drawings and how the vanes themselves are positioned along this radius if they are curved.    

Applicant's arguments filed 23 June, 2022 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant has amended claim 1 to recite “an edge shaving region having a Ra of less than 10 microns; and a point cutting region having a roughness Rp from about 5microns to about 250 microns relative to a mean height of the edge shaving region” and argues the reference Wu or Yilmaz fails to disclose the these claimed ranges and features.  However, upon further review and consideration examiner respectfully disagrees and Wu still meets the limitations of claim 1 as set forth in the 103 rejection above.  Wu teaches the micro protrusions form the vanes of the conditioning pad ([0025-0026]).  The exact profile of how the protrusions are arranged to form each vane is not shown and Yilmaz was applied to teach the provile of how the edge shaving region and point cutting region are formed using the micro protrusions, as taught by Wu.   Wu additionally teaches the microprotusions can have varying heights from 5 microns to 2000 microns ([0019]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply create the edge shaving region and point cutting region, as taught by Yilmaz, with the heights of less than 10 microns and 10 micron to 250 micron from the mean height of the edge shaving region, as taught by Wu, because the original protrusions of Wu have a height range that can support the required roughness thickness as required by the claim.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Wu and Yilmaz are conditioning pads with protrusions and can be considered analogous art because they are within the same field of endeavor.  Additionally, applicant’s arguments in regards to Yilmaz teaching convention CMP disks, as taught in Wu, are too aggressive have been fully considered and examiner respectfully disagrees.    There are needs for both more aggressive and less aggressive conditioning disks.  Through optimization and routine experimentation, such a limitation is merely a design choice that the inventor would have chosen based upon the workpiece.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to need a more aggressive and less aggressive conditioning disc based upon the workpiece and limitations required. 

Regarding Claims 11 and 12, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shultz teaches conditioning pads with protrusions and can be considered analogous art because they are within the same field of endeavor.  Further, it is combinable due to the Wu teaching the particles being rounded and is further backed up by the particles of Shultz showing a rounded edge and by adding an abrasive CVD layer it provides more abrasion.  Additionally, the two vane geometry is already taught by Wu and Yilmaz as described above.

Regarding Claims 14, 15, and 20, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shen teaches a conditioning pad with protrusions and can be considered analogous art because it is within the same field of endeavor.  Additionally, The two vane geometry is already taught by Wu and Yilmaz as described above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sung (2015/0072595), Slutz (2009/0224370), Sung (2008/0153398), and Cooper (2005/0085169) teach conditioning heads with and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to polish a substrate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723